AMENDED HLD-001                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-3880
                                       ___________

                            IN RE: ANTHONY LIONETTI,
                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                            (Related to Civ. No. 10-cv-4720)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 3, 2011
        Before: Chief Judge MCKEE, ALDISERT and GARTH, Circuit Judges

                            (Opinion filed: January 27, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       On October 26, 2011, Anthony Lionetti filed a petition for a writ of mandamus

seeking an order directing the District Court to act on his motion filed pursuant to 28

U.S.C. § 2255. On November 18, 2011, the District Court denied Lionetti’s § 2255

motion. Thus, his request for an order directing the District Court to act on his motion is

now moot.


                                             1
       Lionetti also requests the recusal of the District Court Judge. While mandamus is

available to review a District Court’s refusal to recuse pursuant to 28 U.S.C. § 455(a), 1

see Alexander v. Primerica Holdings, Inc., 10 F.3d 155, 163 (3d Cir. 1993), Lionetti did

not move for recusal in the District Court. Thus, he is not entitled to mandamus relief on

that ground.

       For the above reasons, the mandamus petition will be denied




1
 Section 455(a) provides that a judge “shall disqualify himself in any proceeding in
which his impartiality might reasonably be questioned.”
                                            2